Citation Nr: 0103289	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-15 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $2,530.00.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from March 1954 to February 
1958.

The veteran requested the opportunity to present testimony in 
support of his claim at a personal hearing before a Member of 
the Board of Veterans' Appeals (Board).  Such a hearing was 
scheduled for November 2000.  The veteran was notified of the 
scheduled time and place but failed to appear for the 
hearing.  When an appellant elects not to appear at the 
prescheduled hearing date, the request for a hearing will be 
considered to have been withdrawn.  38 C.F.R. § 20.704(c).  
The Board may therefore properly proceed with review of his 
appeal.

This matter came before the Board on appeal from action by 
the Committee on Waivers at the Oakland, California, RO which 
reduced the veteran's pension benefit from $241.00 to $0.00 
monthly, effective October 1, 1997, because the veteran was 
in receipt of Social Security benefits of $728.00 monthly, 
beginning in September 1997.

The Board observes that the veteran's originally-declared 
debt to the government involved a sum of $3,042.00.  When the 
veteran received notice of the creation of the debt, however, 
he returned two pension checks to the VA, thereby reducing 
his debt to the amount of $2,530.00 reflected on the title 
page.  Furthermore, we note that by letter of July 1999, the 
veteran made a compromise offer to repay his debt at the rate 
of $100.00 per month until the debt is satisfied.  The Board 
observes that the veteran's good faith and integrity are 
demonstrated by his initiative to effect this reduction in 
his debt.  

The RO has referred the compromise offer to the VA Debt 
Management Center.  There is no indication in the file as to 
the response from that Center.  Regardless of the veteran's 
compromise offer, as he has not withdrawn his appeal, the 
Board retains jurisdiction over the issue and will therefore 
proceed with appellate review.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.204.




FINDINGS OF FACT

1.  An overpayment of VA pension benefits was created by the 
veteran's misrepresentation of his financial picture on his 
original VA pension application.

2.  To require recovery of the $2,530.00 debt from the 
veteran would not result in undue hardship to him and would 
not defeat the purpose of the VA pension benefit.


CONCLUSION OF LAW

Recovery of $2,530.00 would not be against the principles of 
equity and good conscience.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. § 1.962, 1.963, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

History of the case

In June 1997, the veteran submitted a claim for VA pension 
benefits.  According to the claim, he was unable to sustain 
gainful employment due to impairment resulting from 
Parkinson's disease, heart disease, and a back disorder.  On 
the application, he reported that his monthly income 
consisted solely of income of $466.04, resulting from a 
property settlement agreement related to the sale of rental 
property.  He reported having $15.00 of stocks, bonds, and 
bank deposits.  He also indicated that he had not applied 
for, was not receiving, and was not entitled to receive 
benefits from the Social Security Administration.  In 
response to the question "Have you or your spouse applied 
for or are you receiving or entitled to receive annuity or 
retirement benefits or endowment insurance from any other 
source?," the veteran checked "No."  He signed the 
application directly beneath an explanation indicating that 
with his signature, he certified the foregoing statements 
were true and complete to the best of his knowledge and 
belief.  

Along with the application, in June 1997, the veteran 
submitted a copy of a document dated in April 1996 which is 
signed by his former wife.  The document is addressed to the 
Social Security office in the veteran's jurisdiction and 
directed to the attention of the "D.I." worker for the 
veteran.  The statement is signed by the veteran's former 
wife and reads as follows:  

With reference to an agreement with my 
ex-husband [the veteran], I have sent him 
his share of $766.04 dollars (sic) each 
month since our separation and subsequent 
divorce.  To date he owes for book-
keeping service, snow removal, apartment 
rental, maintenance, tax preparations, 
and collection services during period of 
ownership.  His financial obligation to 
me remains unpaid to date, therefore as 
of May 1, 1996, I shall be deducting 
$300.00 dollars from the monthly 
disbursement of monies sent to him.

By rating decision of November 1997, the RO granted pension 
benefits to the veteran effective in June 1997.  The RO based 
the calculation as to the amount of pension to be paid to the 
veteran upon the affirmations he had made regarding his 
income in the June 1997 application.  In the letter notifying 
the veteran of the award, the RO informed him that his 
pension rate depended upon his income and that he was 
required to inform the VA right away if his income changed or 
if his net worth increased.  Additionally, the RO included a 
copy of VA Form 21-8768, Disability Pension Award Attachment, 
which bears the following general statement:  "IMPORTANT-
WHEN REPORTING INCOME, THE TOTAL AMOUNT AND SOURCE OF ALL 
INCOME RECEIVED SHOULD BE REPORTED, WE WILL EXCLUDE ANY 
AMOUNT WHICH DOES NOT COUNT."  [emphasis in original]  There 
is no explicit mention of Social Security Disability income 
contained in either the notification letter or the 
accompanying form, however.

In August 1998, the RO conducted a computer match with the 
Social Security Administration (SSA) and discovered that the 
veteran was receiving a monthly payment of $744.00 from SSA; 
income which he had not reported to the VA, as required by 
law.  They notified him the same month that he was no longer 
entitled to VA pension benefits, as the SSA income in 
addition to his other reported income placed his total income 
above the income limit for the receipt of pension.  The 
notice included a sixty-day grace period during which his 
pension payments would not be affected to allow him to submit 
evidence to the contrary, if he wished.  As noted above, the 
veteran did not cash the two checks he received during this 
sixty-day grace period and returned them to the RO, thereby 
reducing his debt by $512.00.  

In November 1998, the veteran submitted a request for a 
waiver of his remaining debt along with a Financial Status 
Report.  In the request, he argued that he had not realized 
that Social Security benefits would be counted as income for 
VA purposes since these benefits are not considered to be 
income in other milieus.  He stated that having to repay the 
debt to the VA would cause a financial hardship to him, as he 
had needs which he was unable to provide for himself, such as 
new glasses and transportation.  According to the 
accompanying Financial Status Report, the veteran identified 
his total monthly expenses as $1135.00 and his total monthly 
income as $1319.00.  His rent or mortgage payment comprised 
83 percent of his total monthly expenses.  He also reported 
having assets of $1,500.00 cash in the bank and stocks and 
bonds worth $30,000.00.

The Committee on Waivers denied the veteran's request in 
February 1999 and provided notice of the denial and the 
reasons therefor the same month.  In so doing, the Committee 
found that there was no fraud, misrepresentation of a 
material fact, and no showing of bad faith on the veteran's 
part.  The veteran perfected a timely appeal of the decision.  
He expressed his concern that because he did not have health 
insurance, as Parkinson's disease was considered by insurance 
companies to be a pre-existing condition, that he would 
deplete his IRA account in one hospitalization.  In written 
argument, the veteran's representative argued that the 
veteran had an Individual Retirement Account (IRA) worth 
$30,000.00, which he had not declared on his initial 
application because he had been under the impression that the 
money would not be considered until he started drawing from 
the account.  The representative further argued that the 
veteran's Parkinson's disease was progressively debilitating 
to him and that the veteran needed the IRA money to pay for 
hospitalization and/or full-time care at some point in the 
future.  


Analysis

The purpose of VA pension benefits is to provide a 
subsistence income for veterans of a period of war who are 
totally disabled and who are otherwise unable to maintain a 
basic, minimal income level.  Pension benefits are based upon 
total family income and the amount of pension benefits is 
adjusted based upon the number of dependents the veteran 
supports.  Recipients of pension income are required to 
report any changes in income and number or status of their 
dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522.  
In calculating the amount of pension benefit payable to each 
veteran, old age and survivor's insurance and disability 
insurance under title II of the Social Security Act is 
considered income for which the VA pension benefit can only 
supplement if such income is less than the statutorily-
defined maximum income for receipt of VA pension.  38 C.F.R. 
§ 3.262(e) & (f).  

In addition to income, a veteran's net worth may be 
considered in awarding pension benefits.  The Secretary shall 
deny or discontinue the payment of pension to a veteran when 
the corpus of the estate of the veteran is such that under 
all the circumstances, including consideration of the annual 
income of the veteran, it is reasonable that some part of the 
corpus of such estate be consumed for the veteran's 
maintenance.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274.  The 
terms "corpus of estate" and "net worth" mean the market 
value, less mortgages or other encumbrances, of all real and 
personal property owned by the claimant, except the 
claimant's dwelling (single family unit), including a 
reasonable lot area, and personal effects suitable to and 
consistent with the claimant's reasonable mode of life.  
38 C.F.R. § 3.275(b).

VA law provides that there shall be no collection of an 
overpayment, or any interest thereon, which results from 
participation in a benefit program administered under any law 
by VA when it is determined by a Committee that collection 
would be against equity and good conscience.  The term 
overpayment refers only to those benefit payments made to a 
designated living payee or beneficiary in excess of the 
amount due or to which such payee or beneficiary is entitled.  
38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  

Absent fraud, misrepresentation, or bad faith, a waiver of 
indebtedness may be authorized in a case in which collection 
of the debt would be against equity and good conscience.  
38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  The 
Committee on Waivers found that the veteran did not engage in 
fraud, misrepresentation or bad faith in the creation of this 
debt and the Board agrees.  Therefore, the equity and good 
conscience standard applies to this case.  In essence, 
"equity and good conscience" means fairness to both the 
appellant and to the government.  "Equity and good 
conscience" involves a variety of elements.  The list of 
elements contained in the regulation is not, however, all 
inclusive.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).  Particular emphasis, however, is placed upon the 
elements of the fault of the debtor and undue hardship.  
38 C.F.R. § 1.965(a).  The elements to be considered are:

1) Fault of the debtor.  Where the 
actions of the debtor contribute to 
creation of the debt.  2) Balancing of 
faults.  Weighing fault of the debtor 
against VA fault.  3) Undue hardship.  
Whether collection would deprive debtor 
or family of basic necessities.  4) 
Defeat the purpose.  Whether withholding 
of benefits or recovery would nullify the 
objective for which benefits were 
intended.  5) Unjust enrichment.  Failure 
to make restitution would result in 
unfair gain to the debtor.  6) Changing 
position to one's detriment.  Reliance on 
VA benefits results in relinquishment of 
a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965.  

Fault

With respect to the element of the veteran's fault, the 
evidence of record indicates that the veteran failed to 
inform the RO of his IRA, a significant financial asset. He 
failed to inform the RO of his application and eventual 
receipt of Social Security Disability benefits.  The original 
application contained information pertaining to both of these 
items, meaning the veteran should have been on notice as to 
the relevance of the IRA and the Social Security Disability 
benefits; yet, on the original application, he certified with 
his signature that he had only $15.00 worth of stocks, bonds, 
and bank deposits.  When compared to the November 1998 
Financial Status Report, he either he underreported the 
amount of liquid cash he had in the bank by an amount close 
to $1,500.00, or he was able to save that amount during the 
intervening seventeen months.  He also certified that he had 
not applied for, was not receiving, and was not entitled to 
receive benefits from the Social Security Administration.  

Weighing against a finding of fault on the veteran's part, 
however, is the fact that he stopped cashing his pension 
checks immediately upon being notified of the potential 
overpayment, thus reducing the amount of the debt.  Upon 
comprehensive review, the Board must conclude, however, that 
the actions of the veteran in providing false and/or 
misleading information on his original application for 
pension contributed to creation of the debt.  Furthermore, we 
can only conclude that he knew or should have known as a 
reasonable person that he was providing false and/or 
misleading information on a claim for VA benefits when he 
completed the application.

Balancing of faults.

The fault of the veteran is as described above.  The VA 
appears to be at fault to a slight extent too, as the veteran 
arguably provided notice of some sort of involvement with the 
Social Security Administration when he submitted the 
statement signed by his former wife.  However, the veteran's 
fault in certifying with his signature on the original 
application, facts which he knew or should have known were 
false following a reasonable reading of the form itself, 
greatly outweighs the fault of the VA in ignoring the 
statement which accompanied the application for benefits.  

With regard to the veteran's argument that he had not 
realized that Social Security benefits would be counted as 
income for VA purposes since these benefits are not 
considered to be income in other milieus, the Board notes 
that the language on the application form itself indicates 
otherwise.  Furthermore, the language of the notification 
which the veteran received of his pension benefit grant was 
clear on its face that "all income received should be 
reported" and that it was the responsibility of the VA, 
rather than of the veteran, to exclude any amount which did 
not count.  

Similarly, with regard to the argument that the veteran had 
not declared the existence of his IRA on the initial 
application because he had been under the impression that the 
money would not be considered until he started drawing from 
the account, again the Board notes that the language on the 
application form itself indicates otherwise.  The question, 
"Have you or your spouse applied for or are you receiving or 
entitled to receive annuity or retirement benefits or 
endowment insurance from any other source?," is a clear 
catch-all provision intended to encompass any category of 
income or net worth not covered in the rest of the 
application.  The veteran provided a misleading answer to 
this question, as well.

Thus, the Board concludes that although the VA may have had 
some slight fault, the greater fault of the veteran in lying 
on his application about receiving Social Security benefits 
and about his IRA, easily outweighs the VA's failure to 
further investigate the indication that the veteran was 
receiving Social Security benefits. 




Undue hardship.

As noted above, the veteran contends that having to repay his 
debt to the VA will result in undue financial hardship to 
him.  He expresses concern not only about day-to-day living 
expenses, but about having to spend the "cushion" that his 
IRA represents to him in the event of a health crisis.

Review of the veteran's November 1998 Financial Status 
Report, the most recent information of record regarding the 
veteran's finances, reveals several facially-obvious 
discrepancies and several additional discrepancies which 
become apparent when compared with the financial information 
contained in his initial application for pension benefits.  
According to the November 1998 Financial Status Report, he 
identified his total monthly expenses as $1135.00 and his 
total monthly income as $1319.00.  He did not explain how he 
reconciles the discrepancy between the two.  He lists two 
sources of income, a Social Security Disability payment of 
$744.00 per month, and additional income of $391.00 per 
month.  Presumably this second payment is the property 
settlement payment from his former wife, although he does not 
identify it as such on the Financial Status Report.  He also 
did not explain why this payment had been reduced from the 
previously-stated amount of $466.04 per month.  Although he 
claims his monthly expenses are greater than his monthly 
income, he identified a sum of $1,500.00 in the bank.  
Lastly, although he claims his health is deteriorating due to 
Parkinson's disease, he did not identify any medical expenses 
on the Financial Status Report.  

Other than the monthly Social Security Disability payment, 
the main disclosure made in the November 1998 Financial 
Status Report which necessarily changes VA's analysis of the 
veteran's financial picture, is the existence of the IRA 
worth $30,000.00.  As set forth above, payment of pension to 
a veteran shall be discontinued when the corpus of the estate 
of the veteran is such that under all the circumstances, 
including consideration of the annual income of the veteran, 
it is reasonable that some part of the corpus of such estate 
be consumed for the veteran's maintenance.  38 U.S.C.A. 
§ 1522(a); 38 C.F.R. § 3.274.  Consideration of these factors 
is necessary since it is inconsistent with the purpose of the 
pension program to provide a veteran with a pension while he 
simultaneously retains a sizable estate.  The Board 
recognizes that there are no precise guidelines VA must 
follow in determining what size estate precludes payment of 
pension benefits.  Specifically in the context of whether 
repaying a debt to the VA would cause undue hardship to the 
veteran, the existence of a substantial amount of money must 
be considered in evaluating the effect of the repayment upon 
his monthly budget.  

Although his interest income from his bank account and IRA 
can be expected to decline as his assets are depleted, the 
veteran has sufficient assets in conjunction with his monthly 
income payments to meet his necessary living expenses for a 
significant period of time, totaling far above the statutory 
income ceiling for eligibility for VA pension benefits.  
Although the Board is sympathetic to the veteran's claim, an 
analysis of undue hardship necessarily involves examination 
of his current net worth and financial needs.  Although a 
determination as to undue hardship is hampered a bit by not 
having complete information regarding when his former wife 
may be expected to resume a full monthly payment of their 
property settlement money and the extent and nature of his 
medical expenses, the Board is satisfied that sufficient 
information is available upon which to base an equitable 
decision regarding financial hardship.  Furthermore, we note 
that should the corpus of his estate become significantly 
depleted by increased expenditures or for other reasons, he 
may again file a claim for VA pension benefits.  Therefore, 
based upon the current record, the Board finds that the 
veteran's net worth, together with his monthly income is of 
sufficient size such that utilizing some portion of it to 
repay his debt to the VA would not result in undue hardship 
or deprive him of the necessities of life.

Defeat the purpose. 

The purpose of VA pension is to provide for the needs of 
veterans of a period of war who are permanently and totally 
disabled and whose income falls below a level defined by the 
United States Congress.  See 38 U.S.C.A. Chapter 15.  
Therefore, anyone who is eligible for and entitled to receive 
VA pension benefits is by definition unable to work and 
without other significant sources of income.  In this case, 
however, the veteran is ineligible for VA pension benefits, 
because his income does not in fact, fall below the 
statutorily-defined level for which pension is payable.  As 
explained above, the grant of pension was based upon 
misleading information furnished by the veteran in his 
application for that benefit.  

The Board has already concluded that requiring the veteran to 
repay the debt at issue would not result in undue hardship to 
the veteran.  Because the veteran, according to the most 
recent financial information as reflected on the November 
1998 Financial Status Report, is actually ineligible for VA 
pension benefits, it seems reasonable to conclude that 
requiring the veteran to repay this debt would not defeat the 
purpose of VA pension benefits.  Also see Cullen v. Brown, 
5 Vet. App. 510 (1993).

Unjust enrichment.

Since he has not provided the VA with information to the 
contrary, the Board concludes that his failure to make 
restitution would result in unfair gain to the veteran.  In 
this regard, we note that the veteran's obligation to the VA 
carries the same weight as any other obligations.  

Changing position to one's detriment.

There is no indication contained in the record that the 
veteran relied upon the VA or any assurance made by the VA to 
his detriment.  This principle is thus inapplicable to this 
case.


Conclusion

After having carefully reviewed all of the evidence of 
record, the Board finds that while the veteran has limited 
financial circumstances, they are not so limited as to 
preclude him from repaying the debt which he owes to the 
United States government.  As noted in the Introduction to 
this decision, the veteran has already repaid $512.00 of the 
debt, in voluntary payments, and has made an offer to repay 
the remainder of his debt at the rate of $100.00 per month 
until the debt is satisfied. 

The Board holds that recovery of the debt may not be waived 
under the standard of equity and good conscience.  In so 
holding, the Board relies upon the analysis set forth above.  
The great majority of the fault in the creation of the debt 
lies with the veteran, as he made false and misleading 
assertions regarding his financial situation in his claim for 
pension benefits.  The veteran was unjustly enriched when he 
accepted payments to which he was not entitled, totaling 
$2,530.00, under the VA pension program.  Furthermore, 
requiring him to repay this debt would not result in undue 
hardship to him and would not defeat the purpose of the VA 
pension benefit program; a program which is intended to 
alleviate the most severe poverty.  Therefore, based on its 
review of the relevant evidence in this matter, and for the 
preceding reasons and bases, it is the decision of the Board 
that a waiver of recovery of the indebtedness, in the amount 
of $2,530.00, is denied, based on the standard of equity and 
good conscience.

However, the Board also wishes to advise the veteran to 
reapply for VA pension benefits if his financial picture 
should change, as the purpose of the pension program is to 
alleviate poverty in veterans of a period of war.  In so 
doing, he should submit careful documentation of all medical 
expenses (such as expenditures for the purchase of his 
glasses in addition to all expenses related to his general 
healthcare and the treatment of Parkinson's disease) to allow 
the RO to properly exclude medical expenses from the 
calculation of his income.  

In light of the veteran's understandable and demonstrated 
concern regarding his deteriorating physical condition, for 
informational purposes, the Board notes that subject to 
Congressional appropriations, the VA may furnish hospital 
care, medical services, and nursing home care to any veteran 
who is considered unable to defray the expenses of necessary 
care.  38 U.S.C.A. §§ 1710(a)(2)(G), 1722.  The income 
threshold for such eligibility for a veteran with no 
dependents in the calendar year beginning on January 1, 2001, 
is $23,688.00 with all co-payments exempted and $23,699.00 
with co-payments required.  66 Fed. Reg. 3650 (Jan. 16, 
2001).


ORDER

Waiver of recovery of indebtedness in the amount of $2,530.00 
is denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals






	(CONTINUED ON NEXT PAGE)



 

